DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 09 August 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-12 and 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cappellani et al. (U.S. Pub. 2013/0313513) in view of Radosavljevic et al. (U.S. Pub. 2013/0270512).
Claim 1:  Cappellani et al. discloses a semiconductor device, comprising:
a substrate (lower bulk substrate of 102; Figs 1B and 1B’, paragraphs 24 and 28);
an insulating layer disposed (upper insulator layer of 102; Figs 1B and 1B’; paragraphs 24 and 28) on the substrate (lower bulk substrate of 102); and
a first semiconductor structure (100; Fig. 1B, paragraph 25) and a second semiconductor structure (100’; Fig. 1B’, paragraph 25) disposed on the insulating layer (upper insulator layer of 102), wherein
each of the first and second semiconductor structures (100 and 100’, respectively) includes: 
a gate electrode (108 and 108’, respectively; Figs. 1B and 1B’, paragraph 27) directly on the insulating layer (upper insulator layer of 102);
a plurality of channel layers (106 and 106’, respectively; Figs. 1B and 1B’, paragraph 27) that are surrounded by the gate electrode (108 and 108’, respectively) and stacked in a direction perpendicular to a top surface of the insulating layer (upper insulator layer of 102); and
a plurality of dielectric layers (paragraph 32) disposed between the gate electrode (108 and 108’) and the channel layers (106 and 106’), and
an amount of the channel layers provided in the first semiconductor structure (3 channel layers; Fig. 1B, paragraph 26) is greater than the amount of the channel layers provided in the second semiconductor structure (2 channel layers; Fig. 1B’, paragraph 26),
wherein each of the channel layers (106’) of the second semiconductor structure (100’) is located at a same level as one of the channel layers (106) of the first semiconductor structure (100) (Figs. 1B and 1B’).
Cappellani et al. appears not to explicitly disclose the gate electrode is disposed between lowermost channel layers of the first and second semiconductor structures and the insulating layer, and
wherein a thickness of the insulating layer below the channel layers of the first semiconductor structure is substantially same as a thickness of the insulating layer below the channel layers of the second semiconductor structure.
Radosavljevic et al., however, discloses the gate electrode (115 and 125; Fig. 3A, paragraph 32) is disposed between lowermost channel layers (112A and 122A; Fig. 3A, paragraph 31) of the first and second semiconductor structures (110 and 120; Fig. 3A and paragraph 30) and the insulating layer (101; Fig. 3A, paragraph 24), and
wherein a thickness of the insulating layer (101) below the channel layers (112A and 112B) of the first semiconductor structure (110) is substantially same as a thickness of the insulating layer (101) below the channel layers (122A and 122B) of the second semiconductor structure (120).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Cappellani et al. with the disclosure of Radosavljevic et al. to have made the gate electrode is disposed between lowermost channel layers of the first and second semiconductor structures and the insulating layer, and
wherein a thickness of the insulating layer below the channel layers of the first semiconductor structure is substantially same as a thickness of the insulating layer below the channel layers of the second semiconductor structure in order to wrap the gate around each of the channel layers to improve channel control.
Claim 2:  Cappellani et al. in view of Radosavljevic et al. discloses the semiconductor device of claim 1, and Cappellani et al. further discloses wherein an uppermost channel layer (104C; Fig. 1B, paragraph 26) of the first semiconductor structure (100) is located at a same level as an uppermost channel layer (104C’; Fig. 1B’, paragraph 26) of the second semiconductor structure (100’).
Claim 8:  Cappellani et al. in view of Radosavljevic et al. discloses the semiconductor device of claim 1, and Cappellani et al. further discloses wherein each of the channel layers (104B’ and 10C’; Fig. 1B’, paragraph 26) of the second semiconductor structure (100’) is located at a same level as one of the channel layers (104B and 104C; Fig. 1B, paragraph 26) of the first semiconductor structure (100).
Claim 9:  Cappellani et al. in view of Radosavljevic et al. discloses the semiconductor device of claim 1, and Cappellani et al. further discloses wherein each of the first and second semiconductor structures (100 and 100’, respectively) further comprises source/drain electrodes (114; Fig. 1A, paragraph 34) positioned on opposite sides of the gate electrode (108 and 108’), wherein the source/drain electrodes (114) are connected to channel layers (106 and 106’) that horizontally penetrate the gate electrode (108 and 108’) (Fig. 1A).
Claim 10:  Cappellani et al. in view of Radosavljevic et al. discloses the semiconductor device of claim 1, and Cappellani et al. further discloses wherein the first semiconductor structure (100) is provided in a form of an NMOS transistor (paragraph 36), and the second semiconductor structure (100’) is provided in a form of a PMOS transistor (paragraph 36).
Claim 11:  Cappellani et al. in view of Radosavljevic et al.  discloses the semiconductor device of claim 1, and Cappellani et al. further discloses wherein the gate electrode (108) of the first semiconductor structure (100) is connected to the gate electrode (108’) of the second semiconductor structure (100’) (connected through the elements of the device).
Claim 12:  Cappellani et al. discloses a semiconductor device, comprising: 
a substrate (102; Figs 1B and 1B’, paragraph 24);
a first transistor (100; Fig. 1B, paragraph 26) disposed on an NMOS region of the substrate (paragraph 36); 
a second transistor (100’; Fig. 1B’, paragraph 26) disposed on a PMOS region of the substrate (paragraph 36); 
an insulating layer (upper insulator layer of 102; Figs 1B and 1B’; paragraphs 24 and 28) disposed between the substrate (102) and the first and second transistors (100 and 100’, respectively);
each of the first and second transistors (100 and 100’, respectively) including:
a first channel layer (104B and 104B’; Figs. 1B and 1B’, paragraph 26) positioned at a first distance from a top surface of the substrate (102);
a second channel layer (104C and 104C’; Fig. 1B and 1B’, paragraph 26) positioned at a second distance from the top surface of the substrate (102), the second distance being greater than the first distance (Figs. 1B and 1B’); and
a plurality of source/drain electrodes (114; Fig. 1A, paragraph 34) connected to opposite sides of the first channel layer (104B and 104B’) and to opposite sides of the second channel layer (104C and 104C’); and
a gate structure (108 and 108’, respectively; Figs. 1B and 1B’, paragraph 27) disposed directly on the insulating layer (upper insulator layer of 102) and surrounding the first and second channel layers (104B and 104B’, and 104C and 104C’, respectively) of each of the first and second transistors (100 and 100’, respectively),
wherein the first transistor (100) further includes a third channel layer (104A; Fig. 1B, paragraph 26) below the second channel layer (104C and 104C’), 
wherein, in the second transistor (200), the gate structure (108’) is positioned at a same level as the third channel layer (104A) (Figs. 1B and 1B’), 
wherein the gate structure completely (108’) surrounds the second channel layer (104C’) of the second transistor (100’) (Fig. 1B’), and
wherein the first and second channel layers (104B’ and 104C’, respectively) of the second semiconductor structure (100’) is located at a same level as the first and second channel layers (104B and 104C, respectively) of the first semiconductor structure (100) respectively (Figs. 1B and 1B’).
Cappellani et al. appears not to explicitly disclose the gate structure completely surrounds the third channel layer of the first transistor, and
wherein a thickness of the insulating layer below the first channel layer of the first transistor is substantially same as a thickness of the insulating layer below the first channel layer of the second transistor.
Radosavljevic et al., however, discloses the gate structure (115; Fig. 3A, paragraph 32) completely surrounds the third channel layer (112A; Fig. 3A, paragraph 31) of the first transistor (110; Fig. 3A and paragraph 30), and 
wherein a thickness of the insulating layer (101; Fig. 3A, paragraph 24) below the first channel layer (112B; Fig. 3A, paragraph 31) of the first transistor (110) is substantially same as a thickness of the insulating layer (101) below the first channel layer (122B; Fig. 3A, paragraph 31) of the second transistor (120).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Cappellani et al. with the disclosure of Radosavljevic et al. to have made the gate structure completely surrounds the third channel layer of the first transistor, and
wherein a thickness of the insulating layer below the first channel layer of the first transistor is substantially same as a thickness of the insulating layer below the first channel layer of the second transistor in order to wrap the gate around each of the channel layers to improve channel control.
Claim 17:  Cappellani et al. in view of Radosavljevic et al. discloses the semiconductor device of claim 12, and Cappellani et al. further discloses comprising a dielectric layer (paragraph 32) disposed between the gate structure (108 and 108’) and each of the first to third channel layers (104B and 104B’, 104C and 104C’, and 104A), the dielectric layer being configured to insulate the gate structure (108 and 108’) from each of the first to third channel layers (104B and 104B’, 104C and 104C’, and 104A) (paragraph 32).
Claim 19:  Cappellani et al. discloses a semiconductor device, comprising: 
a substrate (102; Figs 1B and 1B’, paragraph 24); 
an insulating layer (upper insulator layer of 102; Figs 1B and 1B’; paragraphs 24 and 28) disposed on the substrate (102);
a first transistor (100; Fig. 1B, paragraph 26) disposed on an NMOS region of the substrate (paragraph 36); and 
a second transistor (100’; Fig. 1B’, paragraph 26) disposed on a PMOS region of the substrate (paragraph 36), wherein 
the first transistor (100) includes: 
a plurality of first channel layers (106; Fig. 1B, paragraph 27) stacked on the substrate (102); and 
a plurality of first source/drain electrodes (114; Fig. 1A, paragraph 34) connected to opposite sides of the first channel layers (106), 
the second transistor (100’) includes: 
a plurality of second channel layers (106’; Fig. 1B’, paragraph 27) stacked on the substrate; and 
a plurality of second source/drain electrodes (114; Fig. 1A, paragraph 34) connected to opposite sides of the second channel layers (106’), an amount of the second channel layers (2 channel layers; Fig. 1B’, paragraph 26) being less than the amount of the first channel layers (3 channel layers; Fig. 1B, paragraph 26), and 
wherein a gate structure (108 and 108’, respectively; Figs. 1B and 1B’, paragraph 27) is disposed directly on the insulating layer (upper insulator layer of 102) and lowermost portions of the plurality of first and second source/drain electrodes (lower portions of 114) are disposed at a same level as a lowermost portion of the gate structure (108 and 108’) (Fig. 1A),
wherein a spacing distance between the substrate (102) and an uppermost one of the first channel layers (104C; Fig. 1B, paragraph 26) is the same as the spacing distance between the substrate (102) and an uppermost one of the second channel layers (104C’; Fig. 1B’, paragraph 26), and
wherein each of the second channel layers (106’) is located at a same level as one of the first channel layers (106) (Figs. 1B and 1B’).  
Cappellani et al. appears not to explicitly disclose the gate structure completely surrounds each of the plurality of first and second channel layers, and 
wherein a thickness of the insulating layer below the plurality of first channel layers is substantially same as a thickness of the insulating layer below the plurality of second channel layers.
Radosavljevic et al., however, discloses the gate structure (115 and 125; Fig. 3A, paragraph 32) completely surrounds each of the plurality of first and second channel layers (112A and 112B, and 122A and 122B; Fig. 3A, paragraph 31), and 
wherein a thickness of the insulating layer (101; Fig. 3A, paragraph 24) below the plurality of first channel layers (112A and 112B) is substantially same as a thickness of the insulating layer (101) below the plurality of second channel layers (122A and 122B).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Cappellani et al. with the disclosure of Radosavljevic et al. to have made the gate structure completely surround each of the plurality of first and second channel layers in order to improve performance, and
wherein a thickness of the insulating layer below the plurality of first channel layers is substantially same as a thickness of the insulating layer below the plurality of second channel layers in order to wrap the gate around each of the channel layers to improve channel control.
Claim 20:  Cappellani et al. in view of Radosavljevic et al. discloses the semiconductor device of claim 19, and Cappellani et al. further discloses wherein each of the second channel layers (106’) is located at a same level as one of the first channel layers (106) (Figs. 1B and 1B’), and wherein a spacing distance between the substrate (102) and a lowermost first channel layer (104A; Fig. 1B, paragraph 26) is less than the spacing distance between the substrate (102) and a lowermost second channel layer (104B’; Fig. 1B’, paragraph 26).

Response to Arguments
Applicant's arguments filed 09 August 2022 have been fully considered but they are not persuasive. 
Applicant contends Cappellani et al. teaches away from the thickness of the insulating layer below the channel layers of the first semiconductor structure having a substantially same thickness as the insulating layer below the channel layers of the second semiconductor structure.
Examiner notes since Cappellani et al. does not explicitly disclose the insulating layer cannot be the same thickness below the channel layers of the first and second semiconductor structures, Cappellani et al. would not teach away from having substantially the same thickness.
Applicant’s arguments with respect to claim(s) 1, 2, 8-12 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/MONICA D HARRISON/           Primary Examiner, Art Unit 2815